In a proceeding to compel (1) consecutive numbering of petitions for the Party position of Democratic Party County Committeeman in the 10th and 11th Election Districts of the 9th Assembly District, Town of Oyster Bay, Nassau County, and (2) inclusion of petitioners’ names on ballots for said position in the Democratic Party Primary Election of June 17, 1969, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 17, 1969, which granted the application. Judgment reversed, on the law and the facts, without costs, and proceeding dismissed. The proceeding was not timely commenced. Beldock,P. J., Rabin, Hopkins, Benjamin and Kleinfeld, JJ., concur.